Title: From Thomas Jefferson to Joseph Jones, 14 August 1787
From: Jefferson, Thomas
To: Jones, Joseph



Dear Sir
Paris Aug. 14. 1787.

I have never yet thanked you, but with the heart, for the act of assembly confirming the agreement with Maryland, the pamphlet  and papers I received from you a twelvemonth ago. Very soon after their receipt I got my right wrist dislocated which prevented me long from writing and as soon as that was able to bear it I took a long journey from which I am but lately returned. I am anxious to hear what our federal convention recommends, and what the states will do in consequence of their recommendation. I wish to see our states made one as to all foreign, and several as to all domestic matters, a peaceable mode of compulsion over the states given to Congress, and the powers of this body divided, as in the states, into three departments legislative, executive, and judiciary. It is my opinion the want of the latter organization has already done more harm than all the other federal defects put together, and that every evil almost may be traced to that source. But with all the defects of our constitutions, whether general or particular, the comparison of our governments with those of Europe are like a comparison of heaven and hell. England, like the earth, may be allowed to take the intermediate station. And yet I hear there are people among you who think the experience of our governments has already proved that republican governments will not answer. Send those gentry here to count the blessings of monarchy. A king’s sister for instance stopped in the road, and on a hostile journey, is sufficient cause for him to march immediately 20,000 men to revenge this insult, when he had shewn himself little moved by the matter of right then in question. I apprehend this hasty movement of the king of Prussia may perhaps decide the crisis of Europe to war, when it was before doubtful. The English squadron has sailed Westwardly: the French will doubtless do the same, and they are moving an army into the neighborhood of Holland. Still however the negociations are not broken off, and the desperate state of finances both in England and France give a hope they will yet arrange matters. In this country a great and sudden discontent has arisen, since the separation of the assemblee des Notables. It is not easy to fix the causes, since it is certain that great improvements of their laws and constitution have actually taken place and others are promised; great reforms in expence have been effected and are effecting. But the investigation of the horrid depredations in the late administration of their finances, some new and inconsiderate expences of the court, and the new taxes have probably excited this discontent. The opposition of the parliament to the new taxes is carried to it’s last point, and their exile is a measure which may very possibly take place. The principal security 

 against it is the mild and patriotic character of the new ministry. From all these broils we are happily free, and that god may keep us long so, and yourself in health and happiness is the prayer of, dear Sir, your most obedient & most humble servant,

Th: Jefferson


P.S. Aug. 15. The Parliament is exiled to Troyes this morning.

